Citation Nr: 0804203	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-24 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for perforated ear 
drums in both ears, requiring tube insertion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to October 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of May 2004 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in 
Albuquerque, New Mexico.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing at the RO in December 2007.  A transcript 
of the hearing is associated with the claims file.  At this 
hearing the veteran is noted to have withdrawn from appellate 
status the issue of entitlement to service connection for a 
prostate disorder and the issue of whether new and material 
evidence had been received to reopen a previously denied 
claim for service connection for a hernia disorder.  These 
issues are therefore no longer before the Board.

The reopened claim for service connection for bilateral 
hearing loss and the service connection claim for perforated 
eardrums are REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


FINDINGS OF FACT

1.  A December 1983 rating decision denied the veteran's 
claim for service connection for hearing loss.  The veteran 
was provided notification of the rating decision and of his 
appellate rights later in December 1983; however, he did not 
appeal this determination.

2.  New evidence received since the December 1983 rating 
decision does relate to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  The December 1983 rating decision denying service 
connection for hearing loss is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 
(2007).

2.  New and material evidence has been received since the 
December 1983 rating decision, and the claim for service 
connection for hearing loss is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In the present case, the veteran's claim on 
appeal was received in September 2003.  A duty to assist 
letter addressing the new and material issue was issued in 
October 2003, prior to the May 2004 rating decision that 
denied this issue.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  In this case, the Board is reopening 
this claim.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to 
notify or the duty to assist, such error was harmless and 
will not be further discussed.  

II.  New and Material Evidence

Service connection was denied for hearing loss in a December 
1983 rating decision on the basis that hearing loss was not 
shown in service or shortly thereafter.  His hearing was 
noted to be normal on discharge and no evidence of continuity 
of treatment was submitted.  Notice was sent in December 1983 
and the veteran did not appeal.  38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).  He filed to 
reopen his claim in September 2003.  

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. §§ 7104, 7105(c); 38 C.F.R. §§ 3.160(d), 
20.302(a), 20.1104.  If, however, new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, VA shall reopen the claim and review the 
former disposition of the claim.  Manio v. Derwinski, 1 Vet. 
App 145 (1991).  When determining whether additional evidence 
is new and material, VA must determine whether such evidence 
has been presented under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.   

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

Among the evidence previously before the RO in December 1983 
was the veteran's DD Form 214 showing service in the Navy 
during World War II and postwar, and he received the Asiatic 
Pacific and American Area Victory Medal.  He was noted to 
have served aboard the N.T.S. Farragut, AGC and U.S.S. 
Argonne.  

Service medical records previously before the RO include an 
August 1944 entrance examination which revealed both ears to 
be normal and his hearing in both ears was 15/15.  No 
problems with his ears are shown in the service medical 
records, with an October 1944 record showing treatment for 
mumps revealing his ears to be negative.  Separation 
examination reports from June 1946 likewise revealed his ears 
to be normal bilaterally and his hearing was 15/15 in each 
ear, both at spoken voice and whispered voice.  There were no 
defects.  The veteran reenlisted in the reserves, and the 
June 1946 reserve enlistment examination revealed normal ears 
both at 15/15 hearing.  An August 1950 health record was 
terminated by reason of discharge from the U.S. Naval Reserve 
and he was not present for physical examination.

Among the evidence received after December 1983 were service 
personnel records received in April 2004, showing that he 
served aboard the U.S.N.T.C Farragut, Idaho from October 1944 
to December 1944.  In December 1944 he transferred to the 
Armed Guard Center, Treasure Island San Francisco with duty 
in the Armed Guard crew.  In January 1945 he was eligible for 
area campaign Awards as listed by reason of service aboard 
armed merchant vessels, specifically the American and Asiatic 
Pacific campaigns.  He was aboard the S.S. Carolinian from 
January 1945 to April 1945 and aboard the U.S.A.T. Nor Indies 
in November 1945.  He was aboard the U.S.S. Argonne from 
February 1946 to May 1946.

Also received after December 1983 were VA treatment records 
showing treatment for bilateral ear problems including 
hearing loss and perforated tympanic membranes (TM) beginning 
in August 1996 when audiological tests diagnosed the veteran 
with mild to severe mixed hearing loss both ears, with 
excellent understanding for amplified speech and flow tymphs 
and absence reflexes in both ears.  Ear, nose an throat notes 
also from August 1996 revealed that the veteran was seen for 
tube placement for "give ear" of the right ear and 
actectasis left ear.  The veteran reported significant 
improvement in hearing following placement of the tubes.  

VA records from 2002 through 2003 reflect continued treatment 
for problems with both ears including hearing loss and 
apparent perforations of the tympanic membrane (TM).  Of note 
was a November 2002 otolaryngology follow up for complaints 
of chronic otitis media and "give ear" with a history of 
ventilating tubes placed in both ears in the past in 1999 
with the left tube extruded and removed in July 2000.  The 
veteran had increased problems with hearing since his last 
evaluation of December 2001, and audiology reports from that 
time showed biuaural mixed hearing loss in both ears with 
significant negative pressure but with TM's intact.  Physical 
examination was significant for an intact right TM with 
calcium healed monomeric TM perforation and the left TM was 
also intact with a less prominent monomeric perforation where 
the previous tube was.  The diagnosis was chronic serous 
otitis both ears in a patient with traumatic TM perforations 
in the military and history of numerous ventilating tubes in 
the past.  The tubes did help his hearing and now that has 
decreased since the tubes extruded a year ago.  In February 
2003 the veteran had the right tube removed as it was clogged 
with blood and extruded.  After removal it appeared that the 
myringotomy perforation was still there.  The diagnosis was 
status post tube placement with much improvement but with 
right ear tube extruded with perforation still present and 
left ear tube was intact.  Audiology results from May 2003 
revealed mild to profound mixed hearing loss in both ears.  
The right ear loss was fairly stable compared to previous 
audiology findings in December 2001 and the left ear was said 
to have improved hearing sensitivity since December 2001.

VA records from 2004 received after December 1983 revealed 
continued follow up for both ears with February 2004 and 
March 2004 audiology consult showing slight to severe hearing 
loss in the right ear and slight to profound hearing loss in 
the left ear, assessed as mixed hearing loss in both ears.  
Pressure equalizing tubes (PET) was not patent in the left 
ear based on tympanogram.  An October 2004 follow-up noted 
that the right tube was extruded and removed but a 2 
millimeter central perforation remained.  It looked mature 
and probably would not heal so no new tube was placed.  The 
left ear tube was in place and patent.  

VA records from 2006 likewise reflect continued follow-up for 
both ears, with a January 2006 otolaryngology follow-up 
noteworthy for showing a right perforated TM on the right and 
a tube on the left ear and an assessment of mixed deafness 
bilaterally and perforated TM on the right.  Such findings 
were again noted in otolaryngology follow-ups from May 2006, 
July 2006 and October 2006.  A July 2006 audiology consult 
revealed moderate to profound hearing loss in the right ear 
and slight to profound hearing loss in the left ear.  A 
September 2006 treatment record addressing complaints of 
shortness of breath and dizziness noted a past history 
significant for World War II service aboard an Australian 
crewed ship wherein the Americans were the gunners and no ear 
protection was worn. 

Ship history was obtained about the Argonne in November 2006 
but did not provide any relevant information regarding the 
time the veteran was aboard it from February 1946 to May 
1946.  

The veteran testified at his December 2007 Travel Board 
hearing that he injured his ears and sustained perforated 
drums from exposure to loud noise on a ship he served aboard.  
Specifically while serving aboard the S.S. Nor Indies while 
running food and shuttles over New Guinea, Dutch East Indies 
and Philippines he served as a gunner on 20 millimeter anti 
aircraft gun on a formerly commercial ship that had been 
fitted with guns.  He described about 4 or 5 occasions where 
he and other gunners would fire barrages to keep away other 
ships.  He described that after practice firing he noticed 
that his right ear hurt and that he was losing hearing.  
Thereafter he noted a continuous loss of hearing.  He also 
indicated that the left ear always had problems hearing and 
that the eardrum was perforated after a doctor applied hot 
mustard to him.  He admitted not having attended a separation 
examination as he was eager to get out of the service.  He 
indicated that he saw a Dr. Thorne for ear complaints shortly 
after service, but indicated that this doctor was deceased.  
He testified regarding receiving continued treatment at the 
VA for his ears and gets regular tests.  He testified that he 
was examined by the VA for hearing loss in December 2007.  

The Board finds that the additional evidence submitted since 
December 1983 is new and material as it now shows the 
existence of bilateral hearing loss and problems with his 
ears including, otitis media,  perforated TM's and the 
insertion of tubes in both ears with the right ear tube 
requiring removal in 2003.  The veteran has also submitted 
evidence since the 1983 denial that he sustained trauma in 
the form of noise exposure from guns fired while aboard a 
merchant ship fitted with antiaircraft guns during World War 
II.  This consists not only of his hearing testimony from 
December 2007 but also the service personnel records which 
support his testimony regarding the nature of his service and 
noise exposure.  Of note is the fact that he was considered 
eligible to receive the American and Asian Pacific Campaign 
Medals by virtue of his service aboard armed merchant vessels 
during World War II.   This evidence was not previously 
before the RO which had denied the service connection claim 
for hearing loss based on there being no evidence of hearing 
loss in service or thereafter.  This evidence is significant 
in that it not only shows a current hearing loss disability 
but also a possible in-service cause for this hearing loss 
due to acoustic trauma.  Such evidence, when considered in 
light of the previous evidence now raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2007).  


ORDER

New and material evidence sufficient to reopen the veteran's 
claim for service connection for bilateral hearing loss has 
been received and the claim is reopened.  To this extent, the 
appeal is granted.


REMAND

As noted above, the claim for entitlement to service 
connection for bilateral hearing loss was reopened based on 
the submission of new and material evidence.  The veteran has 
also filed a new claim for service connection for perforated 
eardrums affecting both ears.  

The veteran has alleged that he had continuous VA treatment 
for his bilateral hearing loss and bilateral ear disorders up 
to and including an examination conducted in December 2007, 
the report of which was not associated with the claims file.  
An attempt to obtain these records should be made.  He also 
testified as to having received private treatment for ear 
problems shortly after service, although he suggested that 
these records may be unavailable as the doctor, a Dr. Thorne 
or Thorn in Golden, Colorado was deceased.  He also reported 
treatment with a private doctor in El Paso in 1982 but 
indicated that this doctor mainly addressed knee complaints.  

Finally, the Board finds that a VA examination to ascertain 
the etiology of his current disorders of the ears and hearing 
loss is necessary.  The veteran has alleged such damage to 
his ears and hearing stems from exposure to loud gunfire 
noise during his Naval service.  In light of the evidence in 
the service personnel record which confirm the veteran's 
allegations of noise exposure in service, an examination is 
necessary to include review of the claims file in its 
entirety.  

In view of the foregoing, this matter is remanded for the 
following:

1.  The AOJ should obtain the veteran's 
medical records from the VA Medical 
Center(s) in Albuquerque, New Mexico for 
any treatment for his ear disabilities 
from 2006 and thereafter, including 
December 2007.  If the records are not 
available, that fact should be entered in 
the claims file.

2.  The AOJ should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all private 
medical care providers, who treated him 
for ear problems and hearing loss since 
his discharge from service.  After 
securing the necessary release(s), the 
AOJ should obtain these records.  All 
correspondence, as well as any treatment 
records obtained, should be made a part 
of the claims folder.  If private 
treatment is reported and those records 
are not obtained, the veteran and his 
attorney should be provided with 
information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(2007).

3.  Thereafter following completion of 
the above, the AOJ should schedule the 
veteran for VA ears disorders and 
audiological examinations, by an 
appropriate specialist, to determine the 
nature and etiology of the veteran's 
claimed hearing loss disability and 
disability related to perforated 
eardrums.  The claims folder must be made 
available to the examiner prior to the 
examination, and the examiner should 
acknowledge such review of the pertinent 
evidence in the examination report.  All 
indicated studies should be performed and 
all manifestations of current disability 
should be described in detail.  The 
examiner should address the following:  
Does the veteran have any current, 
chronic bilateral hearing loss disability 
and/or other ear disability involving 
perforated eardrums?  If so, is it at 
least as likely as not that any current 
bilateral hearing loss disability and/or 
other ear disability involving perforated 
eardrums began in service or as a result 
of acoustic trauma in service or became 
manifest to a compensable degree within 
one year of service?  In answering these 
questions, the examiner must consider all 
service medical records as well as any 
service personnel records showing service 
aboard armed merchant vessels, 
specifically the American and Asiatic 
Pacific campaigns, with presumed exposure 
to acoustic trauma from gunfire as 
described in his hearing testimony in 
December 2007.  Each opinion should 
contain comprehensive rationale based on 
sound medical principles and facts.

4.  Following completion of the above 
development, the AOJ should readjudicate 
the veteran's claims.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case, which reflects 
consideration of all additional evidence 
received.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim(s).  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


